Ethridge, J.,
delivered the opinion of the court.
In April, 1922, certain citizens residing on certain property contiguous to the city of Starkville, and being the territory comprising, among other property, the Agricultural and Mechanical College of this state, ad.dressed a petition to the county school board of Oktibbeha county, wherein they recite, setting forth that they were a majority of the qualified electors residing in said territory, describing the said territory, and asked that said territory be added to the separate school district of the city of Stark-ville, in accordance with chapter 186, Laws of-1916 (Hemingway’s Code, sections 7361, 7362, 7363, 7364, and 7365). The board of trustees of the separate school district of the city of Starkville, by vote properly taken, joined in the petition for the addition of the said territory, and requested the county school board to allow said petition, winding up with this statement:
“In this way we can handle the situation of furnishing facilities for the children in said territory and avoid a great deal of inconvenience and misunderstanding which has arisen in the past.”
The county school board approved the petition authorizing the said territory to be so added to the separate school district of the city of Starkville, whereupon Arnold and others as taxpayers of such school district filed' a bill for injunction, to enjoin and restrain the addition being placed in the separate school district of the city of Stark-ville, mainly upon the ground that the property, or the *581great bulk thereof, situated in the added territory, was state property, and nontaxable, and that the result would be to impose a burden upon the taxpayers of the separate school district for the benefit of children living upon the state property, and that so to do would be in effect a diversion of school funds, and that there would be no adequate consideration returning to the separate school district for granting of school privileges to these children, the small amount of revenue which would be derived from the added territory being so small as to be negligible Avhen compared with the expense to the separate school district in furnishing education. It was also contended that the city was without poAver to include this territory, or that part of it which constitutes the property of the Agricultural and Mechanical College, because the act creating the college, chapter 19, Laws of 1878, in effect make the trustees a municipality or state agency, and the city would have no power to extend its separate school district over said territory, for the reason that it Avoulcl conflict with the^ act of legislature.
The statutes of the state, dealing with the subject-matter under consideration, are section 7361, HemingAvay’s Code, section 4533, Code of 1906, as amended by LaAvs of 1916, chapter 186, and the two sections following. It will be noted from section 7361, HemingAvay’s Code, which reads as follows:
“Any part of a county or counties adjoining a municipality Avhich is a separate school district may be added to such district by the county school board upon petition of a majority of the qualified electors of the territory proposed to be added, provided such petition shall have been approved by the trustees of the separate district,” that the scheme is for the qualified electors in the territory proposed to be added to petition the county school board therefor, and to have the petition approved by the trustees of the separate school district. This statute has no other conditions and will apply to all cases unless some other statute *582.expressly or by necessary implication covers the subject-matter and makes an exception necessary.
Chapter 19, Laws of 1878, provides for the organization and conduct of the Agricultural and Mechanical College and conferred upon the trustees of that institution the power to malee rules and regulations for the successful operation of the college. It does not make that body a ■ municipal corporation, but creates an educational corporation for educational purposes and not for general governmental purposes. This has such powers as is necessary for the accomplishment of the trust reposed in it — “and shall make such laws, rules and regulations for the government of said officers as they may deem advisable. They shall regulate the course of study, rates of tuition, the management of the experimental farm, the manner of performing labor, and the kind of labor to be performed by the student, together with the course of discipline necessary to enforce the faithful discharge of the duties of all officers, professors and students.”
The establishment of the college does not - exclude the educational authorities from providing proper elementary education for the children residing upon the campus. It leaves the school authorities and the legislature free to deal with that subject.' In other words there is nothing to prevent a municipality from extending its separate school district over this territory, so long as they do not interfere with the proper work of the college. As it is necessary to have some means of educating the children of the officers and professors of the college living upon the campus, or near thereto, the legislature had recognized the propriety of so doing as provided in section 7333, Hemingway’s Code (Laws of 1900, chapter 117). ' Code of 1906, section 4513 provides that such school may be established at any chartered institution of learning. It is contended by the appellant that this is the exclusive method of dealing with the institutions, that under this section the burden properly falls upon the county and not upon the separate school *583district. As we view this section, it is permissive but not exclusive. There is no reason that would prevent the city from taking this territory into a separate school district. It is nothing unusual for said institutions to be located within the corporate limits or to be brought into them by the extension thereof - under proper conditions.
In Day v. Salem, 65 Or. 114, 131 Pac. 1028, and note Ann. Cas. 1915A, p. 1011, it is held that a municipal charter authorizing the extension of boundaries of a city authorizes the city to extend the boundaries so as to include state property, the property in that case being the State Insane Asylum and other property. Other cases are referred to in the case note above referred to. We therefore think it was competent for the county school board and trustees of the separate school district of fe'tarkville to include this added territory in the separate school district limits.
The other contention pressed by the appellant that it would constitute a diversion of the separate fund of the separate school district by donating to the children out of the separate school district educational facilities at the expense of the property owners is not well taken, for the reason that when this territory is added, the children are residents of the separate school district. The cases relied upon by the appellant, are cases involving the question as to whether the children are residents of the school district, and these courts reached the conclusion that they could not be admitted to the public school because they were not residents of the district. That question is free from doubt here, because the children are residents of the district, the parents being qualified electors as shown by the petition. It is not necessary that parents of childi*en should pay taxes in the district in any proportion approximating the value of the educational facilities. The policy of the state is for the state, county, and municipalities as such to educate the children, and the property of all of the property owners are taxed for this purpose, whether they *584have children. or not. Even the property of corporations is taxed for this purpose, the theory being that the public interest is served by educating the child, regardless of its wealth or social condition. Institutions of the character here involved bring great advantages to the locality in which they are situated. Hundreds of thousands of dollars are spent annually by these institutions, much of which benefit the local community, and the municipalities securing these advantages may well be burdened with some of the expense of educating the children in grammar and high school grades who reside upon or near the campus of such institutions.
The chancellor held in accordance with these views, and the judgment will be affirmed.

Affirmed.